                                          Case 4:12-cv-03733-JST Document 576 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DROPLETS, INC.,                                   Case No. 12-cv-03733-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING ADMINISTRATIVE
                                                 v.                                        MOTION FOR CASE MANAGEMENT
                                   9
                                                                                           CONFERENCE
                                  10     YAHOO! INC.,
                                                                                           Re: ECF No. 561
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ administrative motion to request a case management conference to “address[],

                                  14   or set[]a briefing schedule to address, a claim construction dispute,” ECF No. 561, is denied.

                                  15   Defendants should file a motion seeking the relief to which they believe they are entitled.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 15, 2020
                                                                                       ______________________________________
                                  18
                                                                                                     JON S. TIGAR
                                  19                                                           United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
